UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE LAZZLO HENDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:11-cr-00146-H-1)


Submitted:   June 7, 2013                 Decided:   July 10, 2013


Before MOTZ, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie Lazzlo Henderson, convicted by a jury of being a

felon   in    possession     of    a   firearm     in    violation     of   18   U.S.C.

§§ 922(g)(1) and 924, challenges his conviction on five grounds.

We affirm.



                                           I.

      First, Henderson contends that the district court erred in

denying his motion to suppress the firearm that forms the basis

of his conviction.           We review factual findings for clear error

and legal conclusions de novo.                  See United States v. Dire, 680

F.3d 446, 473 (4th Cir. 2012).

      A domestic dispute gave rise to the search that located the

gun   at     issue   here.        Pamela   Bullock,       known   by    one      of   the

arresting officers since high school, initiated a 911 call.                           She

asserted that:        Henderson, a convicted felon, who fought with

her and took her gun, was proceeding east from her residence on

foot with the intent to sell the gun.                   Officers responded within

three minutes.        They had responded to similar recent domestic

calls from Ms. Bullock complaining about Henderson and knew the

area to be an area of drug trafficking.                    Acting on all of this

information, the officers found Henderson a short time later and

when he refused to stop and raise his hands, the officers drew

their weapons, frisked him, and found the gun.

                                           2
      After      hearing        testimony        from     the     police      officers,     the

magistrate       judge       recommended        that      the    suppression       motion    be

denied.        The magistrate credited the officers and concluded that

the show of force constituted a valid investigatory stop under

Terry     v.    Ohio,        392   U.S.     1    (1968),        given    their     reasonable

articulable        suspicion          for       believing        Henderson       to    be   in

possession        of     a     gun.         The       district        court    adopted      the

recommendation         and     refused      to       suppress     the    evidence      or   the

officers’ testimony, both of which were admitted at trial. *

      Henderson maintains that “there were plenty of reasons for

the     law    enforcement         officers          to   doubt    the     reliability      of

Bullock.”       Perhaps, but as outlined above, there was nonetheless

ample     evidence,          including      Henderson’s         own     actions,      for   the

officers to credit Bullock.                 The district court’s denial of the

motion to suppress, well reasoned and supported by evidence, did

not constitute error.



                                                II.

      Henderson also maintains that the district court erred in

permitting a Government witness, in the presence of the jury, to


      *
       Henderson did not testify at the suppression hearing but
did testify at trial.    He offered a very different account of
the evening and his encounter with police. Of course, the jury
was free to credit his testimony over that of the officers.



                                                 3
testify     to     Henderson’s     invocation     (apparently      post      Miranda

warnings)     of    his    right    to   counsel.        Henderson    immediately

objected to the statement but the court overruled his objection.

We review de novo.         United States v. Sullivan, 138 F.3d 126, 131

(4th Cir. 1998).

     The Government argues that admission of the statement is

not error.       We cannot agree.         See Doyle v. Ohio, 426 U.S. 610,

616-20 (1976); see also Wainwright v. Greenfield, 474 U.S. 284,

289-96 & n.13 (1986).              Indeed, less than ten years ago, the

United States Attorney’s Office, in the same district, conceded

that such a comment was error.                See United States v. Locklear,

24 F.3d 641, 649 n.7 (4th Cir. 1994).               But, given the fact the

Government never sought to exploit this isolated statement and

the mountain of evidence offered by the Government demonstrating

Henderson’s guilt, we believe the error was harmless.                     See id.;

Williams v. Zahradnick, 632 F.2d 353, 361-62 (4th Cir. 1998).



                                         III.

     In   addition,        Henderson     argues   that    the     district     court

erroneously      admitted    evidence      in   violation    of    Fed.   R.   Civ.

P. 401 and 402.           We can reverse only if we find an abuse of

discretion.        See United States v. Moore, 27 F.3d 969, 974 (4th

Cir. 1994).        The challenged evidence concerns Henderson’s prior

disputes with Bullock, his alleged assault of her, his intent to

                                          4
sell the gun, and his 2001 felony conviction for breaking and

entering.         Given   Henderson’s   decision      to    testify      on   his    own

behalf, attempting to explain away the assault and gun theft,

and putting his credibility at issue, we cannot conclude that

the   district      court    abused   its     discretion      in    admitting       the

challenged evidence.



                                        IV.

      Henderson also maintains that the district court erred in

refusing to grant his appellate counsel the right to review the

grand jury transcript.          We review for abuse of discretion.                   See

In re Grand Jury Proceedings GJ-76-4 & GJ-75-3, 800 F.2d 1293,

1299, 1303 (4th Cir. 1986).             To obtain grand jury transcripts,

an    applicant       must      demonstrate      a        “strong        showing     of

particularized need.”           See United States v. Sells Eng’g Inc.,

463   U.S.   418,    443    (1983).     Henderson     made    no    such      showing.

Accordingly, the district court did not abuse its discretion in

refusing     to    permit   appellate   counsel      to    view    the    grand     jury

transcript.



                                        V.

      Finally,      Henderson    maintains     that    the    “multiple       alleged

errors” set forth above cumulatively require reversal.                        We have

held that none of Henderson’s individual claims of error require

                                         5
reversal and so must reject his claim that “cumulative error”

requires reversal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       6